DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	With regard to claims 3-5 it is unclear which structure (film or monolithic) has the claimed percentage of pore volume having the claimed pore size. For purposes of examination, the Examiner will construe claims 3-5 to mean that aerogel structure has macro pores that meet any of the claimed size ranges. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-5, 12, 21 and 22 is/are rejected under 35 U.S.C. 102b as being anticipated by Rhine et al., WO 2015/065557.
	The published WO document issued to Rhine et al., teach an aerogel material (abstract) having an average pore diamenter ranging from .5-1000 nm (page 5). Rhine et al., teach forming a highly flexible aerogel material that can formed into a variety of shapes (page 7). Said aerogel material can be cast to have a thickness of less than 1mm (page 15). Rhine et al., teach using polyimide as the organic aerogel precursor (page 11). Rhine et al., teach adding fiber reinforcements are forming aerogel “blankets” to provide thermal insulation (page 19). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 13-18 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhine et al., WO 2015/065557.
	With regard to the claimed film limitations, Rhine et al., does not specifically teach a film, but does teach forming a highly flexible article with a thickness less than 1mm. The Examiner is of position that a highly flexible article having a thickness of less than 1mm can meet the limitation of a film. Rhine et al., also teach organic/inorganic hybrid aerogels composed mainly of ormosil (organically modified silica) and is cast as a film over a substrate (page 11). As such, the Examiner is of the position that an organic/inorganic hybrid material would encompass the claimed aerogel film and substrate.  Rhine et al., further teach self-supporting aerogels and aerogel “materials” that have underlying substrates (page 8). Rhine et al., teach various fibrous reinforcement structures such as woven and non-woven fabrics (page 18-19). With regard to the positioning of the substrate materials, it is the position of the Examiner that depending on the desired end product and use, a person of ordinary skill in the art would recognize that the substrate can be positioned in variety of configurations.  Rhine et al., teach the claimed method of forming the aerogel (pages 13-14). With regard to the claimed roll limitations, Rhine et al., does not teach this feature, however, the Examiner is of the position a person of ordinary skill in the art would recognize that it would be obvious to roll the aerogel material to facilitate/manage handling, shipping and storage. 
	With regard to claims 16 and 17, Rhine et al., does not teach the claimed flex fatigue and tensile strength. The Examiner is of the position that since the cited prior art of Rhine et al., teach the claimed structural and chemical limitations set forth in the claims, the claimed flex fatigue and tensile strength features are expected to be present. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789